Citation Nr: 0029951	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to January 
1973.

This appeal arises before the Board of Veterans Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

Service connection for peptic ulcer disease was granted in a 
March 1999 rating decision, and a 10 percent evaluation was 
initially assigned.  This initial 10 percent evaluation 
remains in effect and is the subject of this appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran's peptic ulcer disease is manifested by 
complaints of pain, bouts of diarrhea, weakness, and throwing 
up.  Clinically, it was noted that the veteran was doing 
fairly well on medication for control of his symptoms.


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for the 
veteran's peptic ulcer disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.114, Diagnostic Code 7305 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2000).

Here, the veteran's peptic ulcer disease is addressed by the 
schedular criteria applicable to the digestive system.  See 
38 C.F.R. Part 4, § 4.114.  Specifically, Diagnostic Code 
7305 (Ulcer, duodenal) provides for a 10 percent evaluation 
where there is evidence of mild disability, with recurring 
symptoms once or twice yearly.  A 20 percent evaluation is 
warranted where there is evidence of moderate disability, 
with recurring episodes of severe symptoms two to three times 
a year averaging 10 days in duration, or with continuous 
moderate manifestations.  A 40 percent evaluation is 
warranted where there is evidence of moderately severe 
disability, less than severe but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A maximum 60 percent 
evaluation is warranted where there is evidence of severe 
disability, only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  The veteran is currently 
evaluated as 10 percent disabled.


II.  Factual Background

The veteran's service medical records are negative for any 
diagnosis or treatment of a peptic ulcer.  VA treatment 
records dated in October 1973, however, show the presence of 
a prepyloric ulcer crater.

A review of the veteran's VA treatment records (dated from 
February 1973 to February 1999) shows that the veteran was 
continuously treated with medications for his ulcer.  A July 
1999 entry reflects the veteran's reports that his ulcer was 
not symptomatic at that time and that he occasionally used 
Maalox or Mylanta.  Reflux and gastrointestinal upset were 
noted in a September 1999 entry.

The veteran's private medical records (dated from May 1995 to 
May 1996) indicate that an esophagogastroduodenoscopy with 
biopsy was performed in May 1996.  Preopertaive diagnoses 
included duodenal bulbar ulcer with severe duodenitis, normal 
stomach, and reflux esophagitis.

At the veteran's January 1999 RO hearing, conducted in 
connection with his claim for service connection for peptic 
ulcer disease, the veteran testified that he had had ongoing 
treatment for his ulcer from 1973 to the present.  
(Transcript (T.) at 3).  The veteran also testified that the 
medication he had been taking for his ulcer just stopped 
working in around 1995 or 1996.  (T. at 4).  He had been in 
constant pain at that time and underwent a biopsy in May 
1996.  Id.  The veteran indicated that he still took 
medication to control his ulcer.  Id.

At the veteran's November 1999 RO hearing, conducted in 
connection with his claim for an increased evaluation, the 
veteran testified that he received medication for the 
treatment of his ulcer.  (T. at 2).  The veteran also 
testified that his medications were changed over time, 
depending upon the doctor treating him.  Id.  When asked to 
describe his symptoms, the veteran stated that they did not 
necessarily occur every week but sometimes every other week.  
(T. at 3).  When he had pain, he took antacids or the other 
medication.  Id.  The antacids gave him diarrhea, which could 
last for four to five days.  Id.  The diarrhea would then 
lead to dehydration, and the veteran would have to go to the 
doctor for the dehydration.  Id.  The veteran also stated 
that his symptoms included throwing up, pain, weakness, and 
coughing up blood.  When asked if his disability had worsened 
since he filed his application for service connection, the 
veteran responded in the affirmative.  Id.  The veteran 
stated that he had to gorge himself with food, in order to 
stop the pain.  Id.  That accounted for his weight gain 
instead of a weight loss.  (T. at 4).  The veteran described 
his bouts of diarrhea and dehydration as temporary, lasting 
for small periods of time.  Id.  The veteran also described 
his pain as severe.  Id.  The veteran stated that he tried to 
avoid greasy foods.  Id.  

The veteran's December 1999 VA examination reflects the 
veteran's complaints of off and on epigastric pain, with some 
heartburn with reflux symptoms.  The veteran denied 
odynophagia or dysphagia.  He also denied rectal bleeding or 
hematochezia and any change in his bowel habits, including 
black stool.  Physical examination found minimal epigastric 
tenderness, and a biphasic upper gastrointestinal series 
revealed a mild pliable fold enlargement in the upper gastric 
body, mostly along the greater curvature.  This finding was 
consistent with mild, non-specific gastritis.  The veteran's 
stomach was otherwise unremarkable, without mass, ulceration, 
erosions, or mucosal irregularity.  The veteran's esophagus, 
duodenum, and visualized jejunum were otherwise unremarkable, 
revealing no additional fold enlargement or other 
abnormality.  The examiner's pertinent diagnosis was 
gastroduodenal mucosal disease, with non-ulcer dyspepsia, 
doing fairly well on Omnipressor.

III.  Analysis

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that a 20 
percent disability rating is warranted for the veteran's 
peptic ulcer disease.

As discussed above, Diagnostic Code 7305 provides for a 10 
percent evaluation where there is evidence of mild 
disability, with recurring symptoms once or twice yearly.  A 
20 percent evaluation is warranted where there is evidence of 
moderate disability, with recurring episodes of severe 
symptoms two to three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  A 
40 percent evaluation is warranted where there is evidence of 
moderately severe disability, less than severe but with 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A maximum 60 
percent evaluation is warranted where there is evidence of 
severe disability, only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.

In this respect, the Board finds evidence of moderate 
disability.  Specifically, the Board notes that the record 
shows that the veteran has been treated continuously with 
medications to control his ulcer.  In effect, the Board finds 
this continuous treatment indicative of, or the practical 
equivalent to, continuous moderate manifestations of peptic 
ulcer disease, which warrants a 20 percent disability rating.

As to a higher evaluation of 40 percent, the Board finds that 
the record does not support a finding of moderately severe 
disability.  There is no indication of the veteran's health 
being impaired, as manifested by either anemia or weight 
loss.  Indeed, the clinical record is negative for any 
finding of anemia, and the veteran himself testified at his 
November 1999 RO hearing that he actually gained weight, 
rather than lost weight.  Admittedly, the veteran attributed 
this weight gain to having to gorge himself with food, in 
order to control his ulcer-induced pain, but the pertinent 
schedular criteria specifically include only weight loss, not 
weight gain, in consideration of the degree of severity of 
disability.

Additionally, as to recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, the Board notes that a July 1999 entry in the 
veteran's VA records reflects the veteran's reports that his 
ulcer was not symptomatic at that time.  The Board also notes 
that the veteran testified at his November 1999 RO hearing 
that his bouts of diarrhea and dehydration were temporary, 
lasting only small periods of time.  Further, it was noted in 
the veteran's December 1999 VA examination (the latest 
clinical evidence of record) that the veteran was doing 
fairly well on Omnipressor.

As to the May 1996 entry in the veteran's private medical 
records that noted severe duodenitis and the veteran's 
present reports of severe pain, the Board reiterates that a 
July 1999 entry in the veteran's VA records reflects the 
veteran's reports that his ulcer was not symptomatic at that 
time.  Also, upon VA examination in December 1999, physical 
examination found minimal epigastric tenderness, and a 
biphasic upper gastrointestinal series revealed findings 
consistent with mild, non-specific gastritis.  Further, the 
veteran's stomach was otherwise unremarkable, without mass, 
ulceration, erosions, or mucosal irregularity.  Accordingly, 
the Board finds that the weight of the evidence of record is 
against a finding of severe disability, which would warrant a 
60 percent evaluation under Diagnostic Code 7305, and 
application of the benefit of the doubt is not required in 
this instance.  See 38 U.S.C.A. § 5107(b).

In light of the above, then, the Board finds that the 
veteran's disability picture more nearly approximates the 
schedular criteria required for a 20 percent evaluation than 
that required for a 40 percent evaluation (or a 60 percent 
evaluation), as provided for under Diagnostic Code 7305.  See 
38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) (West 1991).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the July 1999 statement of the case, as he was provided with 
the applicable schedular criteria and informed of the RO's 
reasons and bases for its determination.



ORDER

A 20 percent disability rating is granted for the veteran's 
peptic ulcer disease, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

